FILED.

UNITED sTATEs 1)1sTR1CT CoURT JUL ‘ 9 2913
FoR THE 1)1sTR1cT oF coLUMB1A C,erk U s District and

Bankruptcy Courts
)
DAVID E. HILL, )
)
Plaintiff, )
)
v. ) Civil Action No. 0 ,-, A_

) lf> ~ l 0 3 7
TRAXLER, CHIEF JUDGE, et al., )
)
Defendants. )
)

MEMORANDUM OPINION

This matter comes before the Court on review of the plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The plaintiff purports to bring a civil rights action under Bivens v. Six Urzknowrz Namea'

Agents of the F ederal Bureau of Narcotz'cs, 403 U.S. 388 (1971), against judges of the United
States Court of Appeals for the Fourth Circuit and the United States District Court for the
Eastern District of Virginia. Generally, he alleges that he did not receive the speedy trial to
which he was entitled under the Interstate Agreement on Detainers, the Speedy Trial Act, and the
Fifth Amendment to the United States Constitution. He demands a declaratory judgment and,

among other relief, reinstatement of his direct appeal to the Fourth Circuit.

The defendants to this action are immune from suit. See Bolz`n v. Story, 225 F.3d 1234,
1242 (l lth Cir. 2000) (per curiam) (affinning dismissal ofBivens claims for injunctive relief

against defendant federal judges); Ea’monson v. Lee, No. 08cvl49, 2008 WL 2080912, at *3

(S.D. Miss. May 9, 2008) (dismissing as frivolous complaint by state prisoner against federal
judges because "the judicial Defendants are absolutely immune from suit for monetary damages
as well as equitable relief"); Wighlman v. Jorzes, 809 F. Supp. 474, 479 (N.D. Tex. l992)
(concluding that judicial immunity bars Bivens claims against judges seeking both declaratory
and equitable relief). Furthennore, where the plaintiff complains of acts which were subject to
appellate review, he has "a remedy at law, which precludes the equitable relief he now seeks."

Mehdzpour v. Purcell, 173 F. Supp. 2d 1165, ll67 (W.D. Okla. 200l) (citing Switzer v. Coan,

261 F.zd 385, 990-91 (ioth Cir. 2001)), a;j”d, 62 F. App’x 203 (ioth cir.), cert denied, 540 U.s.

1056 (2003). "Independent lawsuits against presiding judges are not the appropriate vehicle for
disgruntled litigants to obtain a reversal of adverse judgments." Rutherford v. U.S. District
Courls, No. 10-2801, 2010 WL 3807017, at *l (E.D. La. Sept. 2, 2010) (citation omitted),

ad@pied, 2010 WL 3300921 (E.D. La. sept 21, 2010).

The Court will grant the plaintiffs application to proceed in forma pauperis and will

dismiss the complaint for failure to state a claim upon which relief can be granted. See 28 U.S.C.

§§ l9l5(e)(2)(B), l9l5A(b). An Order consistent with this Memorandum Opinion is issued

separately.

DATE: (,/Q l//;@¢B /(//{ L'//`F

United/States District Judge